       Case 1:19-cv-00424-LGS-KNF Document 154 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
PETER RENALDI,                                                   :

                                     Plaintiff,                  :

                           v.                                    :
                                                                               ORDER
NICE, BARAK EILAM, NICE SYSTEMS, INC.,                           :
ACTIMIZE, PAUL MILLS, CHRISTINE                                           19-CV-424 (LGS) (KNF)
BONAMARTE, RICHARD MALISH,                                       :

                                      Defendants.                :
----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         By a joint letter dated August 28, 2020: (1) the plaintiff requested “leave to file a second

motion to compel”; and (2) non-party SAP SuccessFactors, Inc. (“SAP”) requested “leave to file a

motion for a protective order.” On September 16, 2020, the Court conducted a telephonic conference

in connection with the August 28, 2020 joint letter and directed SAP to provide additional evidence

in support of its position described in the joint August 28, 2020 letter. Thereafter, SAP filed an

additional detailed declaration of SAP’s Sam Passman, “a Vice President, Product Management,

Cloud HCM PM – Talent,” explaining the basis for SAP’s contention that it “does not have access to

any additional information regarding Mr. Rinaldi’s 2018 performance evaluation.” Docket Entry No.

153-1.

         The Court finds that SAP established that no additional information exists responsive to the

plaintiff’s subpoena. Accordingly, the plaintiff’s request for leave to file a motion to compel, Docket
     Case 1:19-cv-00424-LGS-KNF Document 154 Filed 10/05/20 Page 2 of 2




       Entry No. 148, is denied, obviating SAP’s need to file a motion for a protective order.

             The Clerk of Court is directed to mail a copy of this Order to the petitioner.

Dated: New York, New York
       October 5, 2020                                       SO ORDERED:
